SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

   In the Matter of the Application of the State of New Jersey for the Forfeiture of Personal Weapons and
                     Firearms Identification Card Belonging to F.M. (A-60-14) (074964)

Argued March 1, 2016 -- Decided June 30, 2016

SOLOMON, J., writing for a unanimous Court.

         The issue in this appeal is whether respondent F.M.’s personal firearm and firearms purchaser identification
card (identification card), seized pursuant to the Prevention of Domestic Violence Act of 1991, N.J.S.A. 2C:25-17 to
-35 (Domestic Violence Act), should be forfeited pursuant to N.J.S.A. 2C:58-3(c)(5) based on the State’s claim that
rearming F.M. “would not be in the interest of the public health, safety or welfare.”

         The incident of domestic violence that gave rise to these proceedings occurred on March 14, 2010, after
F.M. and G.M. had separated. F.M. came to the marital residence to visit and go out with their children. G.M.,
claiming F.M. did not have visitation scheduled for that day, held on to the rear spoiler of F.M.’s automobile to
prevent him from leaving with the children. The altercation was ongoing when Officer Brian McDonnell of the
Morristown Police Department arrived at the residence on a report of domestic violence. As the officer approached,
he observed F.M. pull G.M. off of F.M.’s vehicle and attempt to “throw” her, face forward, onto a four-foot stone
retaining wall. Observing injuries on G.M.’s forearm, the officer arrested F.M. for domestic violence and charged
him with simple assault. As a result of that incident (the March 14 incident), G.M. obtained a temporary restraining
order (TRO), and the Roseland Police Department confiscated F.M.’s personal firearm and ankle knife. (F.M. was
employed as an officer with the Roseland Police Department.)

         At the final restraining order (FRO) hearing, G.M. contended that F.M. had entered the marital residence
unannounced and without her permission, in violation of a Consent Order entered into on February 17, 2010. The
Family Part concluded that there was insufficient evidence to sustain G.M.’s application for a final restraining order.
The court dismissed the simple assault charge against F.M. after he completed court-ordered counseling. The State
filed a motion to forfeit F.M.’s personal weapon and identification card. During the motion hearing, the prosecutor
advised the court that the Roseland Police Department had determined F.M. was fit for light duty only. The judge
ordered the department to retain F.M.’s personal and service weapons until further order of the court, and ordered
that F.M. attend an approved batterer-intervention program and individual counseling. F.M. completed the court-
ordered batterer-intervention program and counseling and, in September 2012, filed a motion seeking the return of
his personal weapon. Based on F.M.’s history of domestic violence, the State opposed the motion, arguing that
returning F.M.’s weapon “would not be in the interest of public health, safety or welfare.” N.J.S.A. 2C:58-3(c)(5).

         At the evidentiary hearing on the State’s motion to forfeit F.M.’s personal weapon and identification card,
G.M. testified to reported and unreported incidents of domestic violence. G.M. testified that in one incident, F.M.
“sat on” her during a verbal altercation and placed a gun to her head. On another occasion, F.M. “grabbed [her]
neck,” “forced [her] to the ground,” “handcuffed [her] in front of [their] children,” and “dragged [her] out of the
room.” G.M. also elaborated on the details of the March 14 incident, stating that F.M. pulled the vehicle forward to
push her out of the way and “revved back and forth to jolt [her] off” as she clung to the rear spoiler of his car. The
State proffered Officer McDonnell to corroborate G.M.’s testimony regarding the March 14 incident.

         The State presented two experts. Dr. Matthew Guller, a licensed psychologist and board-certified police
psychologist who performed a Fitness for Duty (FFD) evaluation on F.M. following the March 14 incident,
concluded that F.M. was not fit for full duty and recommended that he be disarmed because he was a “danger[] to
himself or others.” Dr. Lewis Schlosser, also a licensed psychologist, concluded that F.M. was “psychologically
impaired for the role of a municipal police officer and, therefore, not fit for duty.” Dr. Schlosser acknowledged that
he had not performed an evaluation on whether F.M. should possess a personal firearm, “but in light of the events in
the record, [he] would have concern for [G.M.] should [F.M.] have a private firearm.”

         The Family Part judge denied the State’s forfeiture motion, relying in part on his “feel for [this case]” based
on prior proceedings and “conversations and consultations” with other judges before whom the parties appeared. In
addition, the court reasoned that the experts’ personality profile merely described “subclinical personality styles and
                                                           1
tendencies,” which did not amount to clinical mental illness or a personality disorder. The court ordered the return
of F.M.’s weapon and identification card, while granting the State’s motion for a stay pending appeal.

         The Appellate Division affirmed, repeating the Family Part’s assertion that “there was no evidence showing
F.M. had ever used a firearm inappropriately” and holding that there was substantial, credible evidence to support
the Family Part’s determination that F.M. is not disqualified from possessing a firearm under N.J.S.A. 2C:58-
3(c)(5). The appellate panel remanded the matter for the return of F.M.’s weapon and identification card, while
granting the State’s motion for a stay pending certification to the Supreme Court. The Supreme Court granted the
State’s petition for certification. 221 N.J. 565 (2015).

HELD: The Family Part applied an incorrect legal standard and its conclusions were not supported by substantial,
credible evidence in the record. The record establishes that the return of F.M.’s personal weapon and identification
card is inconsistent with N.J.S.A. 2C:58-3(c)(5) and, therefore, F.M.’s weapon and identification card are forfeited.

1. N.J.S.A. 2C:58-3(c) provides that a “person of good character and good repute in the community in which he
lives” must be issued an identification card and permit, unless that person is “subject to any of the disabilities set
forth [therein].” These disabilities apply to “any person where the issuance would not be in the interest of the public
health, safety or welfare,” and “any person whose firearm is seized pursuant to the Prevention of Domestic Violence
Act of 1991 . . . and whose firearm has not been returned[.]” N.J.S.A. 2C:58-3(c)(5) and (8). N.J.S.A. 2C:58-
3(c)(5) “is ‘intended to relate to cases of individual unfitness, where . . . the issuance of the permit or identification
card would . . . be contrary to the public interest.’” In re Osworth, 365 N.J. Super. 72, 79 (App. Div. 2003).
N.J.S.A. 2C:58-3(f) provides that “[a]ny firearms purchaser identification card may be revoked… upon a finding
that the holder thereof no longer qualifies for the issuance of such permit.” The burden is on the State to prove, “by
a preponderance of the evidence, that forfeiture is legally warranted.” State v. Cordoma, 372 N.J. Super. 524, 533
(App. Div. 2004) (emphasis added). (pp. 25-28)

2. The Domestic Violence Act is intended “to assure the victims of domestic violence the maximum protection from
abuse the law can provide.” N.J.S.A. 2C:25-18. “Because the presence of weapons can heighten the risk of harm in
an incident of domestic violence, the statute contains detailed provisions with respect to weapons.” State v. Harris,
211 N.J. 566, 579 (2012). The statute authorizes the police to seize weapons when responding to a domestic
violence complaint. Even if a domestic violence complaint is dismissed and the conditions abate, forfeiture may be
ordered if the defendant is subject to any of the disabilities in N.J.S.A. 2C:58-3(c), which includes that defendant’s
possession of weapons “would not be in the interests of the public health safety or welfare.” (pp. 28-32)

3. In a domestic violence forfeiture action, a Family Part judge’s assessment of the parties’ relationship and their
history of domestic violence is generally entitled to heightened deference, but the judge’s legal conclusions are not
entitled to deference. Here, the Family Part judge incorrectly stated the applicable standard when he held that the
State was required to prove “more than just a showing that some danger might exist.” The State was required only
to show by a preponderance of the evidence that F.M.’s possession would not be “in the interest of the public health,
safety or welfare.” Furthermore, the judge erred by interpreting N.J.S.A. 2C:58-3(c)(5) as requiring that F.M. suffer
from a “disorder.” F.M. may be disqualified under N.J.S.A. 2C:58-3(c)(5) because of elements of “narcissistic, anti-
social, or paranoid personality disorder” as explained by Dr. Schlosser in his FFD evaluation report. (pp. 32-35)

4. The Court gives no special deference to the Family Part judge’s factual findings in this case because he
considered matters outside of the hearing record. Moreover, because the unchallenged expert testimony was that
F.M. was not fit to possess a firearm, the judge’s failure to recognize that N.J.S.A. 2C:58-3(c)(5) does not require
that an individual possess a diagnosable disorder to be disqualified from possessing a gun is particularly significant.
Because the Family Part applied an incorrect legal standard and its conclusions were not supported by substantial,
credible evidence in the record, and because the Court finds that the return of F.M.’s personal weapon and
identification card is inconsistent with N.J.S.A. 2C:58-3(c)(5), F.M.’s weapon and identification card are forfeited.
(pp. 35-40)

          The judgment of the Appellate Division is REVERSED and the matter is REMANDED to the Family Part
for entry of an order forfeiting F.M.’s weapon and firearms purchaser identification card.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON, and FERNANDEZ-
VINA; and JUDGE CUFF (temporarily assigned) join in JUSTICE SOLOMON’s opinion.




                                                            2
                                      SUPREME COURT OF NEW JERSEY
                                        A-60 September Term 2014
                                                 074964

IN THE MATTER OF THE
APPLICATION OF THE STATE OF
NEW JERSEY FOR THE FORFEITURE
OF PERSONAL WEAPONS AND
FIREARMS IDENTIFICATION CARD1
BELONGING TO F.M.

          Argued March 1, 2016 – Decided June 30, 2016

          On certification to the Superior Court,
          Appellate Division.

          Erin Smith Wisloff argued the cause for
          appellant State of New Jersey (Fredric M.
          Knapp, Morris County Prosecutor, attorney).

          Alfred V. Gellene argued the cause for
          respondent F.M. (Fusco & Macaluso,
          attorneys).

     JUSTICE SOLOMON delivered the opinion of the Court.

     In 2010, respondent F.M.’s personal firearm and firearms

purchaser identification card (identification card) were seized

pursuant to the Prevention of Domestic Violence Act of 1991,

N.J.S.A. 2C:25-17 to -35 (Domestic Violence Act).2   Both items




1 The statute on possession and licensing of firearms, N.J.S.A.
2C:58-3, refers to an identification card required to purchase
firearms as a “firearms purchaser identification card.”

2 N.J.S.A. 2C:58-3(a) refers to permits to purchase a handgun,
which expire after ninety days. N.J.S.A. 2C:58-3(a) and (f). A
new permit must be obtained for each handgun purchase. See
N.J.S.A. 2C:58-3(f). N.J.S.A. 2C:58-3(b) refers to firearms
purchaser identification cards which are lasting and which must
                                1
were seized after a temporary restraining order was issued

against him in protection of his wife, G.M.   Although the Family

Part denied a final restraining order, the State filed a motion

to forfeit F.M.’s weapon and revoke his identification card

based on N.J.S.A. 2C:58-3(c)(5), contending that rearming F.M.

“would not be in the interest of the public health, safety or

welfare.”

    After conducting an evidentiary hearing, the Family Part

denied the State’s motion and ordered the return of F.M.’s

weapon and identification card, even though the unrefuted expert

testimony was that F.M. should be disarmed.   The Appellate

Division affirmed and remanded the matter for the return of

F.M.’s weapon.

    We granted certification, at the State’s request, to review

the decision of the trial court and the Appellate Division that

returned to F.M. his personal weapon and identification card.

The State contends that the trial court ignored substantial

evidence in the record to support forfeiture, and improperly

relied on extra-judicial information in reaching erroneous

decisions.   Based on a thorough review of this record, we agree

with the State and reverse and remand to the Family Part for




be obtained to “acquire an antique cannon or a rifle or
shotgun.”

                                 2
entry of an order forfeiting F.M.’s weapon and identification

card.

                                I.

                                A.

    The incident of domestic violence that gave rise to these

proceedings occurred on March 14, 2010, after F.M. and G.M. had

separated.   It began when F.M. came to the marital residence to

visit and go out with their children.   G.M., claiming F.M. did

not have visitation scheduled for that day, held on to the rear

spoiler of F.M.’s automobile to prevent him from leaving with

the children.   The altercation was ongoing when Officer Brian

McDonnell of the Morristown Police Department arrived at the

marital residence on a report of domestic violence.   As the

officer approached, he observed F.M. pull G.M. off of F.M.’s

vehicle and attempt to “throw” her, face forward, onto a four-

foot stone retaining wall.

    Observing injuries on G.M.’s forearm, the officer arrested

F.M. for domestic violence and charged him with simple assault.

As a result of that incident (the March 14 incident), G.M.

obtained a temporary restraining order (TRO), and the Roseland




                                 3
Police Department confiscated F.M.’s personal firearm and ankle

knife.3

     At the final restraining order (sometimes referred to as

FRO) hearing, G.M. contended that F.M. had entered the marital

residence unannounced and without her permission, in violation

of a Consent Order entered into on February 17, 2010 (the

Consent Order).   The Consent Order provided that F.M. was not to

come to G.M.’s residence without her consent, outlined F.M.’s

visitation with the children, and, if visitation conflicted with

F.M.’s work schedule, required the parties to arrange an

alternative.   In his defense, F.M. argued that G.M. had agreed

to visitation on the day of the incident because F.M.’s work

schedule conflicted with the regular visitation schedule.     F.M.

also stated that it was reasonable for him to remove G.M. from

the vehicle because she was preventing him from exercising his

right to visitation with his children by grabbing the rear

spoiler of his car.    After hearing from the parties and Officer

McDonnell, the Family Part concluded that there was insufficient

evidence to sustain G.M.’s application for a final restraining

order.    Also, the court subsequently dismissed the simple




3 G.M. testified that F.M. was residing in Roseland at the time.
F.M. was also employed as an officer with the Roseland Police
Department.
                                  4
assault charge against F.M. after he completed court-ordered

counseling.

     Following the dismissal of the March 2010 TRO and criminal

charges against F.M., the State filed a motion to forfeit F.M.’s

personal weapon and identification card.   During a hearing on

the State’s motion, the prosecutor advised the court that the

Roseland Police Department had determined F.M. was fit for light

duty only, and the judge ordered the department to retain F.M.’s

personal and service weapons until further order of the court.

The judge noted that it would issue a decision on the final

disposition of F.M.’s personal and service weapons after he

completed an approved batterer-intervention program and attended

individual counseling.

     F.M. completed the court-ordered batterer-intervention

program and counseling4 and, in September 2012, filed a motion

seeking the return of his personal weapon.   Based on F.M.’s

history of domestic violence, the State opposed the motion,

arguing that returning F.M.’s weapon “would not be in the

interest of public health, safety or welfare.”

                               B.




4 F.M. attended weekly psychotherapy sessions and completed a
twenty-six-session program for perpetrators of domestic
violence.


                                5
    At the evidentiary hearing on the State’s motion to forfeit

F.M.’s personal weapon and identification card in March and May

of 2013 (the evidentiary hearing), the State presented the

testimony of G.M. and two expert witnesses.       F.M. testified on

his own behalf.    The following procedural history and facts are

gleaned from that hearing.

    F.M. and G.M. were married in 1996 and had two children.

During the early years of their marriage, F.M. worked for the

Army at Fort Benning, Georgia.     In 2001, respondent became a

police officer with the Roseland Police Department where he

remained employed until his termination in 2013.      The marriage

was marked by complaints of domestic violence until a divorce

was finalized in 2011.

    G.M. testified to the history of domestic violence that led

up to the March 14 incident, beginning with two unreported

episodes of domestic violence that allegedly occurred in 1997

and 2003.   According to G.M., F.M. “sat on” her during a verbal

altercation in 1997 and placed a gun to her head.       She claimed

she did not report the incident because she “did not want” F.M.

to lose his job.   G.M. also testified that, during an argument

in 2003, F.M. “grabbed [her] neck,” “forced [her] to the

ground,” “handcuffed [her] in front of [their] children,” and

“dragged [her] out of the room.”       G.M. stated that she did not



                                   6
report this incident because she “was afraid” and “didn’t know

what to do.”

     G.M. also attested to a number of reported incidents.    She

stated that in December 2009, she was involved in a verbal

dispute with F.M. over household finances.    When she complained

to F.M. that he was “verbally abusing” her and referred to

documents she received from the New Jersey Battered Women’s

Shelter, F.M. allegedly lifted a stool as if he was going to hit

her, stating “this is domestic violence.”     G.M. stayed at her

friend’s house that night, obtained a TRO the next day, and F.M.

agreed to vacate the marital residence.   Ultimately, the Family

Part denied G.M.’s application for a final restraining order,

but F.M.’s duty weapons were confiscated pursuant to the TRO,

and he was assigned to desk duty with the Roseland Police

Department.5

     G.M. next described two incidents that took place in

January 2010.   The first incident began with a “heated argument”

over the phone started by G.M. when she learned F.M. had an

extramarital affair, and he refused to say where he was living.

F.M. drove to the marital home, continued the argument, and at

one point “clasped his hands,” placed them over G.M., and told

her to calm down and “keep her mouth shut.”    G.M. claimed she


5 Only F.M.’s service weapons were seized at the time; they were
never returned.
                                 7
felt intimidated and asked several times for F.M. to leave, but

he refused.   G.M. then stood on a chair and told F.M. that she

felt like “f***ing him up” for what he had put her through.

When F.M. pretended to call the police, G.M. said “why don’t you

arrest me, you have done everything else to me,” pulled her

pants down, and asked him if he wanted to rape her too.    G.M.

testified that she then slapped F.M. and grabbed him in his

groin area.   According to G.M., F.M. “lifted [her] by [her]

arms,” “threw” her to the floor, “sat on” her, and told her to

calm down.    G.M. stated that she sustained bruises on her arms

as a result of this incident.

     According to G.M., the next incident took place five days

later while G.M. and F.M. were in a vehicle after speaking with

a Division of Youth and Family Services (DYFS)6 caseworker, with

whom they met to discuss issues regarding F.M.’s nephew who was

living with them at the time.7   According to G.M., F.M. became

angry with G.M. for telling the caseworker about an incident

involving his nephew that occurred earlier that week.     When they

arrived at the marital home and G.M. parked in the driveway,




6 The Division of Youth and Family Services was renamed the
Division of Child Protection and Permanency in 2012. See P.L.
2012, c. 16.

7 The record does not reveal why respondent’s nephew was residing
with F.M. and G.M., or the nature of the issue.


                                  8
F.M. took her phone and car keys, and grabbed her arm “really

hard” to prevent her from leaving the car.      G.M. eventually

loosened herself from F.M. and went into the house; she

sustained a “string of bruises” on her arms.       G.M. reported

those two incidents to the police and obtained a TRO against

F.M.,8 but voluntarily dismissed the TRO once the Consent Order

was entered.

     After explaining the above incidents, G.M. elaborated on

the details of the March 14 incident, which resulted in the

confiscation of F.M.’s personal weapon and identification card.

According to G.M., she was awakened at about 7:00 a.m. by the

sound of someone walking up the stairs, and she found F.M. in

their children’s bedroom.   G.M. stated that F.M. did not have

visitation with the children that day, and she reminded him

about a DYFS caseworker’s warning that the children would be

taken away if domestic violence continued in the household.

F.M. replied that he “didn’t care.”

     G.M. claimed that F.M. ignored her demands to leave and

walked the children to his car.       G.M. called the police and




8 F.M. was also charged with simple assault and false
imprisonment. The criminal charges related to this incident
were subsequently dismissed by a municipal court for G.M.’s
failure to appear. G.M. testified that she never received any
documents from the court to appear regarding the criminal
charges and unsuccessfully sought to reopen the criminal
complaint.
                                  9
attempted to delay F.M.’s departure with the children by

standing in the driveway.    F.M. then pulled the vehicle forward

to push G.M. out of the way, but she clung to the rear spoiler

of his car.   F.M. then “revved back and forth to jolt [her]

off.”   After “a minute or two,” F.M. turned the car’s engine

off, approached G.M., pulled her off of the car, carried her

toward a four-foot stone retaining wall, and attempted,

unsuccessfully, to “throw” G.M. over the wall.     When G.M. saw

Officer McDonnell arrive at the scene, she “kind of black[ed]

out.”

     The State proffered Officer McDonnell to corroborate G.M.’s

testimony regarding the March 14 incident, and the judge

incorporated into the record of the evidentiary hearing, by

reference, the officer’s testimony from the FRO hearing, which

the judge had also presided over.     Officer McDonnell’s testimony

at the FRO hearing reveals that he was dispatched to the marital

residence on a report of domestic violence.    As the officer

approached, he observed G.M. “grabbing on the back of [F.M.’s]

car.”   F.M. was “standing behind her, grabb[ing] her by her

arms[, and] pulling her off the back of his vehicle towards the

sidewalk.”    The officer then observed F.M. “push [G.M.], throw

her on [a three or four foot stone retaining] wall,” “face

forward.”    F.M. “turned around and started walking away,” while

G.M. “was standing there . . . yelling back[.]”    During cross-

                                 10
examination, Officer McDonnell testified that he did not observe

F.M. “throw her to the ground, punch, [or do] anything

excessive,” and further noted that F.M. complied with every

order the police made at the scene.   However, upon observing

scratches on G.M.’s forearms, the officer arrested F.M. for

domestic violence and charged him with simple assault.    A TRO

was issued, and F.M.’s personal firearm and ankle knife were

confiscated.9

     The State next presented the testimony of Dr. Matthew

Guller, a licensed psychologist and board-certified police

psychologist who performed a Fitness for Duty (FFD) evaluation

on F.M. following the March 14 incident.10   Dr. Guller

interviewed F.M. to evaluate his “personality traits,” and

administered various psychological tests, including the Shipley

Institute of Living Scale, which measures the presence or

absence of major mental illnesses, and the Minnesota Multiphasic

Personality Inventory – 2 (MMPI2), which measures the subject’s

personality traits and psychopathology.   As part of F.M.’s



9 It is unclear from the record whether F.M.’s ankle knife was
ever returned to him. That issue is not before the Court.

10An FFD evaluation is administered by psychologists to
determine whether a police officer is psychologically impaired
such that he or she is unable to continue working as a police
officer. F.M. was subjected to three separate evaluations
before being terminated from his position as a police officer in
April 2013.

                                11
evaluation, Dr. Guller also interviewed G.M., found her account

of the incidents involving F.M. “generally credible,” and

testified that the interview with her “did not raise concerns

about [F.M.’s] serious violent propensities” because G.M. raised

several collateral issues about F.M.    Nevertheless, Dr. Guller

noted his apprehensions about the physical nature of the

restraints F.M. imposed on G.M. during the incidents.

     After reviewing the results of the psychological tests

performed, his interviews with F.M. and G.M., prior restraining

orders, a prior FFD evaluation,11 internal affairs records, and

other police reports, Dr. Guller concluded that F.M. was not fit

for full duty and recommended that he be disarmed because he was

a “danger[] to himself or others.”     Dr. Guller explained that

his conclusions were based on F.M.’s “consistent pattern of

failing to deescalate or back out of volatile situations with

his wife” and his “pervasive need to be right.”    Dr. Guller was

particularly concerned that F.M. admitted to physically

restraining G.M. and that “he was just unable to deescalate and

walk away from a heated situation.”    As a result of this

evaluation, Dr. Guller recommended that F.M. undergo weekly one-




11Defendant was referred for the first FFD evaluation in 2007
based on an allegation of abuse by G.M. Dr. Leslie Williams
conducted the evaluation and concluded that F.M. was fit for
duty at the time. The Roseland Police Department allowed F.M.
to rearm after he completed recommended therapy sessions.
                               12
on-one counseling for at least four months and enroll in a

twenty-six-week domestic violence program.

    Dr. Guller testified that F.M. was advised “in no uncertain

terms that he must make arrangements for visitation and other

details of his marital affairs so that he has no further

confrontations with his wife requiring police response.”     Dr.

Guller noted in the FFD evaluation report that the Roseland

Police Department “should consider serious administrative action

up to and including termination” if F.M. becomes involved in

further incidents of domestic violence requiring police

intervention.   Dr. Guller’s credibility and qualifications were

not questioned, and his testimony was unrefuted.

    Dr. Lewis Schlosser was the second expert to testify on

behalf of the State.   Dr. Schlosser, also a licensed

psychologist devoted to evaluating police officers’ fitness for

duty, explained that F.M. was referred to him for a third FFD

evaluation in May 2012 following F.M.’s “several incidents with

[G.M.], which call[ed] in[to] question his judgment, impulse and

anger control.”   Those incidents occurred five months after the

March 2010 evaluation by Dr. Guller, and included a dispute with

G.M. over the location of their custody change which

necessitated police intervention, and an incident at the

children’s bus stop where F.M. grabbed his daughter’s backpack



                                13
from G.M. and yelled at her.12    In addition, F.M. had been

charged at work with insubordination and falling asleep at his

post.

     Dr. Schlosser administered several psychological tests and

concluded in his report, which he testified about and which was

admitted into evidence, that, “[w]hile there is insufficient

evidence to conclude that [F.M.] exhibits a narcissistic, anti-

social, or paranoid personality disorder, he does appear to

exhibit elements of these personality disorders, which have a

significant negative impact on his ability to effectively

perform his duties as a police officer.”     More specifically, Dr.

Schlosser explained in the report that F.M. had problems

trusting others, and suffered from “a nearly paranoid sense that

everyone was out to get him, poor impulse control, poor anger

control, and poor judgment.”     He also indicated that the results

of the psychological testing and his interview with F.M. showed

that F.M. “did not accept any responsibility for the problems in

his life.”   Dr. Schlosser also questioned F.M.’s credibility,

noting that F.M. initially denied being involved in any

incidents since his 2010 arrest, but admitted to “restrain[ing]”

G.M. on two occasions after he was presented with “collateral




12Even though these incidents appear to bolster G.M.’s
contentions, they were not referred to by G.M. in her testimony
at the evidentiary hearing.
                                  14
information.”    Dr. Schlosser noted that, when asked about

disciplinary actions at work, F.M. reported the insubordination

charge only and claimed that the Chief of the Roseland Police

Department was “lying” about F.M.’s falling asleep at his post.

    Dr. Schlosser also interviewed G.M. over the telephone for

the limited purpose of verifying her account of the two

incidents that occurred after the March 2010 FFD evaluation.

    Dr. Schlosser concluded, based on the entirety of the

evidence he reviewed, that F.M. was “psychologically impaired

for the role of a municipal police officer and, therefore, not

fit for duty.”   Dr. Schlosser indicated in the FFD evaluation

report that the past eighteen months of psychotherapy had not

helped F.M. change his ways of interacting with his ex-wife or

his fellow officers and superiors, and F.M. “demonstrated a

consistent pattern of problematic functioning that is of

sufficient magnitude to find F.M. impaired and unlikely to be

restored to duty in a reasonable period of time.”

    In particular, Dr. Schlosser stated his belief that the

“public would be in danger if [F.M.] continued to work as a

police officer because of [his] need to be right and his

seemingly paranoid ideation.”   Dr. Schlosser testified that he

was “frightened” by the idea of a citizen interacting with an

officer who “is paranoid, thinks people are out to get [him],

and who engages in impulsive bad judgments that lead to more

                                 15
violence.”   Dr. Schlosser noted that, even if G.M. engaged in

provocative behavior, it did not excuse the actions of F.M., who

was clearly warned by Dr. Guller that there could not be further

negative interactions with G.M.

    When asked by the court if he had an opinion on whether

F.M. should possess a personal firearm, Dr. Schlosser

acknowledged that he had not performed an evaluation on that

particular issue, “but in light of the events in the record,

[he] would have concern for [G.M.] should [F.M.] have a private

firearm.”    Like Dr. Guller, Dr. Schlosser’s credibility and

qualifications were not challenged, and his testimony was

unrefuted.

    Finally, F.M. testified.    He denied ever pointing a firearm

at or threatening to use a firearm against G.M., and he stated

that he did not remember any of the other incidents about which

G.M. testified.   However, he was able to relate an incident in

August 2010 in which he obtained an FRO against G.M.    He

testified that G.M. brought the children to the Roseland Police

Department at his request and while he was on duty, and then

argued with F.M. because he refused to tell her who would be

watching the children until he completed his shift.    F.M. said

that G.M. stationed herself outside police headquarters and even

called his supervisors.    As a result of that incident, the



                                  16
Family Part13 found that G.M.’s conduct amounted to harassment

within the meaning of N.J.S.A. 2C:33-4(c), by engaging in a

“course of alarming conduct” with the “purpose to alarm or

seriously annoy” her estranged husband, and granted F.M. a final

restraining order against G.M.    The Appellate Division reversed

the grant of a final restraining order in an unpublished opinion

issued in September 2011, finding that there was insufficient

evidence to show G.M. committed an act of harassment.    The

Appellate Division saw “nothing unusual in [G.M.’s] appeal to

[F.M.] as a bystander to obtain the requested information.

Although [G.M.’s] calls to other superior officers are perhaps

less justified, [there was] no evidence that those calls were

motivated by a purpose to harass [F.M.], rather than by the

desire to obtain withheld child custody and childcare

information to which [G.M.] was entitled.”

                                  C.

       Following the evidentiary hearing, the Family Part judge

denied the State’s forfeiture motion.    The judge declared that

he had “ascertain[ed a] feel for [this case]” because he had

presided over prior divorce and domestic violence proceedings

involving F.M. and G.M., and “had conversations and

consultations with colleagues” who heard divorce proceedings or




13   This matter was heard by a different Family Part judge.
                                  17
worked on the domestic violence complaint filed by F.M. against

G.M.   The court then addressed whether F.M. was entitled to the

return of his weapon and identification card.

       First, the court interpreted New Jersey jurisprudence and

“various Supreme Court cases,” including District of Columbia v.

Heller, 554 U.S. 570, 128 S. Ct. 2783, 171 L. Ed. 2d 637 (2008),

to “stand for the proposition that a limit on a citizen’s right

to bear arms is a Constitutional limit, and has to rest on . . .

more than just a showing that some danger might exist.”     Thus,

the judge concluded, a “difficult and tumultuous” marriage and

divorce proceedings were not an adequate basis to deny F.M.’s

constitutional right to bear arms:

           One   could  make  the   argument,  although
           ultimately would have to be rejected, that .
           . . everybody going through a difficult, or
           bitter, or protracted, or highly contested
           divorce case should be disarmed.     I don’t
           think that . . . would stand Constitutional
           scrutiny.

       The judge also found that G.M.’s “concerns, fears, and

experiences with [F.M.] . . . [were] not . . . completely

credible or reliable as a basis of judgment,” because she went

through contested and bitter divorce proceedings and “was

disappointed with the custodial rulings and arrangements,” which

“colored her perception and articulation of what had happened

and what might be expected in the future.”    In particular, the

court discredited G.M.’s testimony regarding the unreported

                                 18
domestic violence incidents in 1997 and 2003.   As to the

reported incidents, the judge found that the Appellate

Division’s September 2011 decision “capture[d] in many ways the

conflicts between” F.M. and G.M.,14 and “determined that the type

of trouble they had . . . although fairly acute and unfortunate

still did not rise to the level of domestic violence.”      The

court further stated that “when certain people have certain

personality styles the resistible [sic] force meets the

immoveable object.”

     With respect to the expert opinions that raised concerns

about rearming F.M., the court found that F.M.’s personality

profile, as developed by the experts, was not an adequate basis

to disqualify F.M. from repossessing his weapon.   The court

reasoned that the experts evaluated whether F.M. was fit for

duty as a police officer, not whether his right to bear arms

should be restricted, and the personality profile merely

described “subclinical personality styles and tendencies,” which

did not amount to clinical mental illness or a personality

disorder.   Additionally, the judge found that there was no

evidence that F.M. had “ever been shown to use a weapon


14However, in September 2011, the Appellate Division dismissed
the final restraining order obtained by F.M. against G.M. based
on an allegation of harassment in August 2010. The panel
concluded that there was insufficient evidence to support the
entry of the final restraining order.

                                19
inappropriately,” and that the finalization of divorce

proceedings would reduce the occasion for conflict between F.M.

and G.M.

    The judge also rejected the experts’ finding that G.M. was

credible, noting the experts “did not have the same exposure” to

the parties’ disputes as he did, “and don’t have the same

experience as a Family Court Judge.”   The judge referred to the

fact that an FRO was issued against G.M. in connection with the

August 2010 incident where G.M. contacted F.M. and his superiors

at work, and concluded that F.M. cannot be held responsible for

the incidents that required police intervention when G.M.

instigated the disputes.

           [W]hen there is this level of conflict between
           divorcing parents and one of the parties is at
           risk regarding his position in employment if
           certain   things   happen,   it   provides   a
           motivation for an adversarial party.

    Based on these findings, the court ordered the return of

F.M.’s weapon and identification card, while granting the

State’s motion for a stay pending appeal.   See R. 2:9-5.   The

Appellate Division affirmed the Family Part’s decision to deny

the State’s forfeiture motion.

    The appellate panel repeated the Family Part’s assertion

that “there was no evidence showing F.M. had ever used a firearm

inappropriately,” and held that there was substantial, credible

evidence to support the Family Part’s determination that F.M. is

                                 20
not disqualified from possessing a firearm under N.J.S.A. 2C:58-

3(c)(5).   The panel determined that the Family Part properly

found that F.M. was not diagnosed with a disorder; that F.M.’s

“outbursts” were due to frustration with the marital break-up,

as opposed to a propensity for violence; and that the experts

failed to consider G.M.’s role in fueling the parties’

conflicts.    Concerning the State’s contention that the Family

Part failed to consider the March 14 incident, which was

witnessed and largely corroborated by Officer McDonnell, the

Appellate Division explained that the Family Part was not

required to specifically comment on Officer McDonnell’s account

of the incident, and that the officer’s testimony “did not

indicate that [F.M.] did anything excessive to G.M.”

Accordingly, the panel remanded the matter for dissolution of

the stay and return of F.M.’s weapon and identification card,

while granting the State’s request to stay the return of F.M.’s

weapon and identification card pending resolution by this Court.

    This Court granted the State’s petition for certification.

221 N.J. 565 (2015).

                                II.

    The contentions of the parties relevant to this appeal are

as follows.   The State claims the correct standard governing the

forfeiture of F.M.’s weapon and identification card under

N.J.S.A. 2C:58-3(c)(5) is not whether F.M. had been diagnosed

                                 21
with a disorder or ever used a firearm inappropriately, but

whether his possession of a firearm “would not be in the

interest of the public health, safety or welfare.”    The State

emphasizes that its burden of proof to disqualify F.M. from

possession of a weapon under N.J.S.A. 2C:58-3(c)(5) is “not a

great one,” but a mere preponderance of the evidence.     State v.

Cordoma, 372 N.J. Super. 524, 533 (App. Div. 2004).     The State

thus argues that the Appellate Division gave undue deference to

the Family Part’s determinations, relying only on the fact that

the seizure of F.M.’s weapon and identification card was related

to a domestic violence matter.   Furthermore, the State contends

that the Family Part’s factual findings and legal conclusions,

which were adopted by the Appellate Division, were “manifestly

unsupported by . . . the competent, relevant, and reasonably

credible evidence” in the record.     The State points out that the

experts analyzing F.M.’s fitness for duty raised concerns about

F.M. possessing a firearm and recommended disarming him.     The

State also notes that the Family Part failed to make any

credibility determinations regarding F.M., even though Dr.

Schlosser testified that F.M. did not truthfully recount the

incidents with G.M. until he was presented with “collateral

information.”

    F.M. asserts that the Family Part’s findings should be

examined under the highly deferential standard of review

                                 22
ordinarily granted to the Family Part because this case

necessarily involves an evaluation of the underlying domestic

relationship between F.M. and G.M.      F.M. also claims that the

Second Amendment to the United States Constitution, and the

Supreme Court’s decision in Heller, supra, 554 U.S. 570, 128 S.

Ct. 2783, 171 L. Ed. 2d 637, require the State to demonstrate

“more than a mere showing that some danger might exist” before

it infringes upon his constitutional right to bear arms.

Finally, F.M. argues that the evidence in the record supports

the Family Part’s conclusions because G.M.’s testimony was the

only factual evidence that the alleged incidents of domestic

violence occurred, a “majority” of which were never reported to

police, and none of the reported incidents resulted in a final

restraining order against F.M.    He points out that the only

final restraining order ever issued was, in fact, issued against

G.M.15

                                 III.

                                 A.

     We begin our discussion of the law governing forfeiture of

firearms and identification cards in an action under the

Domestic Violence Act by recognizing the scope of our appellate

review.   Because “a judicial declaration that a defendant poses


15As explained at footnote 14, above, in September 2011, the
Appellate Division vacated this FRO for insufficient evidence.
                                 23
a threat to the public health, safety or welfare involves, by

necessity, a fact-sensitive analysis,” Cordoma, supra, 372 N.J.

Super. at 535, “an appellate court should accept a trial court’s

findings of fact that are supported by substantial credible

evidence.”    In re Return of Weapons to J.W.D., 149 N.J. 108,

116-17 (1997) (citing Bonnco Petrol, Inc. v. Epstein, 115 N.J.
599, 607 (1989)).    Further, this Court has “vested great

discretion in our Family Part judges . . . [because] they are

judges who have been specially trained” in family matters, and

this Court “recognize[s] that their findings are entitled to

deference.”   J.D. v. M.D.F., 207 N.J. 458, 482 (2011) (internal

citation omitted).

    Therefore, “we do not disturb the factual findings and

legal conclusions of the trial judge unless we are convinced

that they are so manifestly unsupported by or inconsistent with

the competent, relevant and reasonably credible evidence as to

offend the interests of justice.”     Rova Farms Resort v. Inv’rs

Ins. Co., 65 N.J. 474, 484 (1974).      “In those circumstances

solely should an appellate court ‘appraise the record as if it

were deciding the matter at inception and make its own findings

and conclusions.’”    State v. Elders, 192 N.J. 224, 244 (2007)

(quoting State v. Johnson, 42 N.J. 146, 162 (1964)).

    However, questions of law are reviewed de novo.       Gere v.

Louis, 209 N.J. 486, 499 (2012).      The legal determinations of

                                 24
the Family Part and Appellate Division are not entitled to any

special deference.    Ibid.

                                B.

    Turning specifically to the law governing forfeiture of

weapons and identification cards, the right to bear arms under

the Second Amendment to the United States Constitution is

subject to reasonable limitations.   Heller, supra, 554 U.S. at

626, 128 S. Ct. at 2816-17, 171 L. Ed. at 678 (holding that

“[l]ike most rights, the right secured by the Second Amendment

is not unlimited”).   The police power of the state provides our

Legislature with the authority to regulate firearms and

establish such “reasonable limitations” on their ownership.

McDonald v. City of Chicago, 561 U.S. 742, 901, 130 S. Ct. 3020,

3095, 177 L. Ed. 2d 894, 997 (2010) (“[T]he very text of the

Second Amendment calls for regulation, and the ability to

respond to the social ills associated with dangerous weapons

goes to the very core of the States’ police powers.”); see also

Crespo v. Crespo, 201 N.J. 207, 210 (2010) (“[T]he right to

possess firearms clearly may be subject to reasonable

limitations.”).

    In that regard, the Legislature, in the exercise of its

authority to regulate firearms, has required an individual

seeking to purchase a handgun in New Jersey to first apply for

an identification card and permit.   N.J.S.A. 2C:58-3(a) and (b);

                                25
N.J.A.C. 13:54-2.2.     N.J.S.A. 2C:58-3(c) provides that a “person

of good character and good repute in the community in which he

lives” must be issued an identification card and permit, unless

that person is “subject to any of the disabilities set forth

[therein].”   See also N.J.A.C. 13:54-1.5 (stating same).    These

disabilities apply to “any person where the issuance would not

be in the interest of the public health, safety or welfare,” and

“any person whose firearm is seized pursuant to the Prevention

of Domestic Violence Act of 1991 . . . and whose firearm has not

been returned[.]”     N.J.S.A. 2C:58-3(c)(5) and (8)16; see also

N.J.A.C. 13:54-1.5(a)(5).     “[T]he statutory design is to prevent

firearms from coming into the hands of persons likely to pose a

danger to the public.”     State v. Cunningham, 186 N.J. Super.
502, 511 (App. Div. 1982).

     N.J.S.A. 2C:58-3(c)(5), the “public health, safety or

welfare” disqualifier, “is ‘intended to relate to cases of

individual unfitness, where, though not dealt with in the

specific statutory enumerations, the issuance of the permit or

identification card would nonetheless be contrary to the public

interest.’”   In re Osworth, 365 N.J. Super. 72, 79 (App. Div.

2003) (quoting Burton v. Sills, 53 N.J. 86, 91 (1968), appeal

dismissed, 394 U.S. 812, 89 S. Ct. 1486, 22 L. Ed. 2d 748


16Other disabilities listed under N.J.S.A. 2C:58-3(c)(1)-(9) are
not pertinent to this appeal.
                                  26
(1969)), certif. denied, 179 N.J. 310 (2004).    That subsection

and N.J.S.A. 2C:58-3(c)(8), regarding seizure of firearms and

identification cards under the Domestic Violence Act, have been

upheld against Second Amendment challenges.    See Crespo, supra,

201 N.J. at 209-10 (holding Domestic Violence Act constitutional

because “the right to possess firearms clearly may be subject to

reasonable limitations”); Burton, supra, 53 N.J. at 91

(rejecting constitutional challenge to predecessor statute to

N.J.S.A. 2C:58-3(c)(5)); see also In re Winston, 438 N.J. Super.
1, 10 (2014) (holding that Heller, supra, 554 U.S. 570, 128 S.

Ct. 2783, 171 L. Ed. 2d 637, and McDonald, supra, 561 U.S. 742,

130 S. Ct. 3020, 177 L. Ed. 2d 894 do not render N.J.S.A. 2C:58-

3(c)(5) unconstitutional), certif. denied, 220 N.J. 572 (2015);

In re Wheeler, 433 N.J. Super. 560, 617 (App. Div. 2013)

(addressing constitutionality of carry permit law).

    The initial determination of whether to grant a permit or

an identification card is made by the chief of police of the

municipality where the applicant resides.     N.J.S.A. 2C:58-3(d).

The police chief must grant a permit and identification card

“unless good cause for the denial thereof appears.”    N.J.S.A.

2C:58-3(f).   Thereafter, a denied applicant may request a

hearing in the Law Division.   N.J.S.A. 2C:58-3(d); N.J.A.C.

13:54-1.12(a).



                                27
     Similarly, the procedure for revoking an identification

card, which may be initiated upon application of the county

prosecutor, chief of police, a police officer or “any citizen,”

is governed by N.J.S.A. 2C:58-3(f).   That statute provides that

“[a]ny firearms purchaser identification card may be revoked by

the Superior Court of the county wherein the card was issued,

after hearing upon notice, upon a finding that the holder

thereof no longer qualifies for the issuance of such permit.”

N.J.S.A. 2C:58-3(f).   The burden is on the State to prove, “by a

preponderance of the evidence, that forfeiture is legally

warranted.”   Cordoma, supra, 372 N.J. Super. at 533 (emphasis

added).

                                C.

     Having reviewed New Jersey’s regulation of gun ownership

under N.J.S.A. 2C:58-3, we consider the interplay between that

statute and the Domestic Violence Act.   The Domestic Violence

Act is intended “to assure the victims of domestic violence the

maximum protection from abuse the law can provide.”17   N.J.S.A.


17“Domestic violence” is defined as “the occurrence of one or
more of the following acts inflicted upon a person protected
under this act by an adult or an emancipated minor”: homicide,
assault, terroristic threats, kidnapping, criminal restraint,
false imprisonment, sexual assault, criminal sexual contact,
lewdness, criminal mischief, burglary, criminal trespass,
harassment, stalking, criminal coercion, robbery, contempt of a
domestic violence order that constitutes a crime or disorderly
persons offense, and any other crime involving risk of death or
serious bodily injury to a person protected under the Domestic
                                28
2C:25-18.   In adopting the Domestic Violence Act, the

Legislature made clear that “it is the responsibility of the

courts to protect victims of violence that occurs in a family or

family-like setting by providing access to both emergent and

long-term civil and criminal remedies and sanctions, and by

ordering those remedies and sanctions that are available to

assure the safety of the victims and the public.”    N.J.S.A.

2C:25-18.   Accordingly, this Court has liberally construed the

Domestic Violence Act to achieve its purposes.    Cesare v.

Cesare, 154 N.J. 394, 400 (1998).    Indeed, we have held that the

Domestic Violence Act “is particularly solicitous of victims of

domestic violence,” as those who commit acts of violence may

“have an unhealthy need to control and dominate their partners

and frequently do not stop their abusive behavior despite a

court order.”   State v. Hoffman, 149 N.J. 564, 584-85 (1997).

    “Because the presence of weapons can heighten the risk of

harm in an incident of domestic violence, the statute contains

detailed provisions with respect to weapons.”    State v. Harris,

211 N.J. 566, 579 (2012).   The Domestic Violence Act authorizes




Violence Act. N.J.S.A. 2C:25-19(a). A spouse, former spouse,
or any other person who is a present or former household member
all qualify as protected persons. N.J.S.A. 2C:25-19(d). Courts
are required to consider “[t]he previous history of domestic
violence between the [parties], including threats, harassment
and physical abuse” when determining whether domestic violence
has occurred. N.J.S.A. 2C:25-29(a)(1).
                                29
the police to seize weapons when responding to a domestic

violence complaint:

         (1) In addition to a law enforcement officer’s
         authority to seize any weapon that is
         contraband, evidence or an instrumentality of
         crime, a law enforcement officer who has
         probable cause to believe that an act of
         domestic violence has been committed shall:
               . . .
               (b) upon observing or learning that a
               weapon is present on the premises, seize
               any weapon that the officer reasonably
               believes would expose the victim to a
               risk of serious bodily injury. If a law
               enforcement officer seizes any firearm
               pursuant to this paragraph, the officer
               shall also seize any firearm purchaser
               identification card or permit to purchase
               a handgun issued to the person accused of
               the act of domestic violence.
         [N.J.S.A. 2C:25-21(d)(1)(b).]

    Thereafter, the weapons are inventoried and turned over to

the county prosecutor.   N.J.S.A. 2C:25-21(d)(2).   The weapons

must be returned to the owner, unless the prosecutor makes an

application for forfeiture of the weapons and identification

card to “the Family Part of the Superior Court, Chancery

Division.”   N.J.S.A. 2C:25-21(d)(3); see also M.S. v. Millburn

Police Dep’t, 197 N.J. 236, 248-49 (2008) (explaining process

for weapons forfeiture pursuant to Domestic Violence Act);

N.J.S.A. 2C:58-3(f) (“Any firearms purchaser identification card

may be revoked by the Superior Court of the county wherein the

card was issued, after hearing upon notice, upon a finding that


                                30
the holder thereof no longer qualifies for the issuance of such

permit.”).

    Such proceedings are “summary in nature” and require the

court to return the firearms and identification card if the

owner is qualified:

         [I]f the court determines the owner is not
         subject to any of the disabilities set forth
         in N.J.S.A. 2C:58-3(c) and finds that the
         complaint has been dismissed at the request of
         the complainant and the prosecutor determines
         that there is insufficient probable cause to
         indict; or if the defendant is found not
         guilty of the charges; or if the court
         determines   that   the   domestic    violence
         situation no longer exists.

         [N.J.S.A. 2C:25-21(d)(3).]

Therefore, even if a domestic violence complaint is dismissed

and the conditions abate, forfeiture may be ordered if the

defendant is subject to any of the disabilities in N.J.S.A.

2C:58-3(c), which includes that defendant’s possession of

weapons “would not be in the interests of the public health

safety or welfare.”   N.J.S.A. 2C:58-3(c)(5); see In re J.W.D.,

supra, 149 N.J. at 115-16; In re Z.L., 440 N.J. Super. 351, 358-

59 (App. Div.) (holding forfeiture proper where police officers

responded to five separate domestic disputes between defendant

and wife, even though no temporary or final restraining order

was ever issued), certif. denied, 223 N.J. 280 (2015); see also

In re Osworth, supra, 365 N.J. Super. at 78 (“The dismissal of



                                31
criminal charges does not prevent a court from considering the

underlying facts in deciding whether a person is entitled to

purchase a firearm.”).

                                  IV.
     The foregoing legal principles guide our determination of,

first, whether the correct standards were applied by the judge

here in denying the State’s motion for forfeiture of F.M.’s

weapon and identification card.    We must then examine whether

the Family Part properly interpreted the scope of the “public

health, safety or welfare” disqualifier under N.J.S.A. 2C:58-

3(c)(5).   At the same time, we must decide whether, even if the

correct standards were applied, the Family Part’s factual

findings were so wide of the mark as to constitute error.     In

making this determination the Court must resolve whether to

apply the heightened deference afforded to the factual findings

of the Family Part when those courts address weapons forfeiture

matters related to domestic violence.    State v. Wahl, 365 N.J.

Super. 356, 369 (2004) (deferring to fact-finding of Family Part

in weapons forfeiture matter because of court’s “special

jurisdiction and expertise in family matters”).

                                  A.

     The Domestic Violence Act vests jurisdiction in “the Family

Part of the Superior Court, Chancery Division” and mandates that

weapon forfeiture matters that are based on domestic violence be


                                  32
pursued in the Family Part.    N.J.S.A. 2C:25-21(d)(3).   When a

forfeiture action is brought because of domestic violence, that

assessment necessarily involves an evaluation by the Family Part

judge of the parties’ relationship and their history of domestic

violence.   Such evaluations are generally entitled to the

heightened deference afforded to the Family Part.    See Cesare,

supra, 154 N.J. at 412-13.

     However, the Family Part’s legal conclusions are not

entitled to deference.    Gere, supra, 209 N.J. at 499.   The judge

here, relying on the Second Amendment to the United States

Constitution, stated that forfeiture of F.M.’s weapon and

identification card required “more than just a showing that some

danger might exist.”     While our law governing regulation of

handgun purchase and possession is circumscribed by the Second

Amendment to the United States Constitution, a limitation to the

right to bear arms is the “public health, safety or welfare”

disqualifier.   N.J.S.A. 2C:58-3(c)(5).   This disqualifier

requires a showing by a preponderance of the evidence that

possession of a firearm by the affected individual “would not be

in the interest of the public health, safety or welfare.”

Cordoma, supra, 372 N.J. Super. at 535; N.J.S.A. 2C:58-3(c)(5).

     The Family Part here concluded that the State failed to

meet its burden of proving that possession of a firearm by F.M.

would not be “in the interest of the public health, safety or

                                  33
welfare.”    In reaching this conclusion, the court found that:

G.M. was not credible; the experts relied too heavily on G.M.’s

version of events; the experts had not diagnosed F.M. with a

disorder; and F.M. had never used a gun inappropriately.   The

Family Part also found that the divorce had been finalized,

thereby reducing the occasion for conflict.

    First, we note that the judge incorrectly stated the

applicable standard when he held that the State, to prevail on

its motion to forfeit F.M.’s weapon and identification card, was

required to prove “more than just a showing that some danger

might exist.”   In fact, the State was required only to show by a

preponderance of the evidence that F.M.’s possession would not

be “in the interest of the public health, safety or welfare.”

    Furthermore, the Family Part erred by interpreting N.J.S.A.

2C:58-3(c)(5) as requiring that F.M. suffer from a “disorder.”

As noted above, N.J.S.A. 2C:58-3(c)(5) is meant to address

“individual unfitness, where, though not dealt with in the

specific statutory enumerations, the issuance of the permit or

identification card would nonetheless be contrary to the public

interest.”   In re Osworth, supra, 365 N.J. Super. at 79

(citation and quotation marks omitted).    N.J.S.A. 2C:58-3(c)(5)

was not designed to disqualify only an individual who possesses

a diagnosable disorder.    Such mental illnesses are addressed in

two separate provisions of the statute.    See N.J.S.A. 2C:58-

                                 34
3(c)(2) and (3).    Thus, even though F.M. might not be

disqualified from possessing a firearm under N.J.S.A. 2C:58-

3(c)(2) or (3), he may nonetheless be disqualified under

N.J.S.A. 2C:58-3(c)(5) because of, for example, elements of

“narcissistic, anti-social, or paranoid personality disorder” as

explained by Dr. Schlosser in his FFD evaluation report.

                                 B.

     Having determined that the Family Part interpreted N.J.S.A.

2C:58-3(c)(5) too narrowly and incorrectly stated the applicable

standard, we turn to the court’s factual determinations.    To

begin with, evidence not part of the Family Part record may not

be relied upon in making a factual determination.    Here, the

Family Part judge acknowledged that he “ascertain[ed a] feel for

[this case],” in part, because he “had conversations and

consultations with colleagues” who were working on the divorce

proceeding or worked on the domestic violence complaint filed by

F.M. against G.M.   Those considerations that were not part of

the hearing record should not have played any part in the

judge’s decision.    Because matters outside of the hearing record

were considered and relied upon in reaching his conclusions, we

give no special deference to the Family Part judge’s factual

findings here.

     Moreover, the judge’s failure to recognize that N.J.S.A.

2C:58-3(c)(5) does not require that an individual possess a

                                 35
diagnosable disorder to be disqualified from possessing a gun is

particularly significant, because the unchallenged expert

testimony by Drs. Guller and Schlosser was that F.M. was not fit

to possess a firearm because he failed to disengage from “heated

situations,” avoided taking responsibility for his actions, and

had poor impulse and anger control.     Nevertheless, the judge,

without assessing the credibility or contentions of F.M.,

rejected the experts’ opinions, reasoning that: (1) the experts

relied too heavily on G.M.; (2) their evaluations focused on

whether F.M. was fit for duty, as opposed to his general right to

possess a firearm; and (3) F.M.’s personality did not suggest

that F.M. had ever used a gun inappropriately.

     Even though their evaluations were dedicated to whether

F.M. was fit to be a police officer, the determinations of Drs.

Guller and Schlosser necessarily involved considering whether

F.M. was fit to possess a weapon.     Dr. Guller concluded that F.M.

was not fit for full duty and recommended that he be disarmed

because he was a “danger[] to himself or others.”     Also, rearming

F.M. concerned Dr. Schlosser, in part, because F.M. had little

chance of recovery given the amount of therapy he had received

since 2007.   Dr. Schlosser specifically opined that “in light of

the events in the record, [he] would have concern for [G.M.]

should [F.M.] have a private firearm.”     Indeed, F.M.’s

psychological profile, as testified to by Drs. Guller and

                                 36
Schlosser, suggested that F.M. could use a weapon inappropriately

and was not fit to possess a firearm.

     The statute as written does not require the court to wait

for an individual to use a weapon inappropriately before ordering

forfeiture.   Such a result would be contrary to the objective of

the Domestic Violence Act to provide the maximum amount of

protection to victims of domestic violence, and “the statutory

design . . . to prevent firearms from coming into the hands of

persons likely to pose a danger to the public.”      Cunningham,

supra, 186 N.J. Super. at 511.

     As a final point regarding the experts’ opinions, they were

not based solely on G.M.’s allegations of domestic violence.

Indeed, Dr. Schlosser interviewed G.M. only for the limited

purpose of verifying her account of the two incidents that

occurred after the March 2010 FFD evaluation.      Additionally,

while Dr. Guller noted his apprehensions about the physical

nature of the restraints F.M. imposed on G.M. during the

incidents, and found G.M.’s account of the incidents involving

F.M. “generally credible,” her interview did not cause concerns

about “[F.M.’s] serious violent propensities” because G.M. cited

collateral issues about F.M.     Each expert testified that G.M.’s

interview was but one piece in their evaluation.      The

unmistakable conclusion is, therefore, that the experts did not

rely greatly on G.M.’s accounts.       Rather, each expert testified

                                  37
that the totality of the circumstances, including their own

testing and individual assessments of F.M., as well as F.M.’s

account of the domestic violence incidents, were taken into

account.

     Moreover, in pondering “the personality constellation of

the other parties” in “bitter divorce cases,” and finding that

“when certain people have certain personality styles the

resistible [sic] force meets the immoveable object,” the violent

incidents between F.M. and G.M. were relegated to mere

personality differences.    The focus of the Family Part should

have been on whether F.M.’s subclinical impairments made him

unfit to possess a firearm, and whether such possession is

contrary to “the public health, safety or welfare,” N.J.S.A.

2C:58-3(c)(5).   But, there was no discussion by the Family Part

judge of F.M.’s credibility, his role in these violent incidents,

or his mental state.   Instead, the judge chose to focus on G.M.’s

conduct which, while relevant to determining whether acts of

domestic violence took place against her and important to give

context to the incidents, was not controlling of whether F.M. was

fit to possess a firearm.

     As to the recollections of G.M., which did not weigh

heavily in the experts’ determinations and were dismissed by the

Family Part judge, there is no explanation of why the judge chose

to disregard G.M.’s account of the March 14 incident outside of

                                  38
the marital residence when Officer McDonnell was a witness to the

incident and largely corroborated G.M.’s testimony.    Cf. In re

Z.L., supra, 440 N.J. Super. at 358-59 (upholding weapons

forfeiture proper where police officers responded to five

separate domestic disputes between defendant and wife, even

though no temporary or final restraining order was ever issued).

The Family Part instead found that the parties’ conflicts “did

not rise to the level of domestic violence,” relying upon the

Appellate Division’s discussion in its September 2011 decision

vacating an FRO granted to F.M.    However, the Appellate Division

never made a finding that there was no domestic violence between

F.M. and G.M.   Indeed, the panel only found that the evidence was

not sufficient to establish that G.M. was guilty of harassment in

August 2010.

     As such, the Family Part’s conclusions are “manifestly

unsupported by the competent, relevant and reasonably credible

evidence” of record and, indeed, the substantial, credible

evidence in the record, including the unrefuted testimony and

reports of the State’s experts, Drs. Guller and Schlosser,

compels a contrary result in the “interests of justice.”     Rova

Farms, supra, 65 N.J. at 484.     Therefore, because an incorrect

legal standard was applied by the Family Part, its conclusions

were not supported by substantial, credible evidence in the

record, and because we find that the record establishes that the

                                  39
return of F.M.’s personal weapon and identification card is

inconsistent with N.J.S.A. 2C:58-3(c)(5), we exercise our

original jurisdiction to make the findings necessary to conclude

this matter, and hold that F.M.’s weapon and identification card

are forfeited.

                                 V.

    For the reasons set forth above, the judgment of the

Appellate Division is reversed, and the matter is remanded for

entry of an order forfeiting F.M.’s weapon and firearms

purchaser identification card.




     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON,
and FERNANDEZ-VINA; and JUDGE CUFF (temporarily assigned) join
in JUSTICE SOLOMON’s opinion.




                                 40